Citation Nr: 0117106	
Decision Date: 06/26/01    Archive Date: 07/03/01

DOCKET NO.  97-06 902A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for hypertension 
secondary to post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for a skin condition 
(claimed as skin blotches), to include scarring, due to 
exposure to herbicides.

3.  What evaluation is warranted for bilateral hearing loss 
from July 27, 1994?

4.  What evaluation is warranted for tinnitus from July 27, 
1994?


REPRESENTATION

Appellant represented by:	Keith A. Miller, Attorney



WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to June 
1970, to include combat service in Vietnam.

This matter is before the Board of Veterans' Appeals on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Portland, Oregon.

At the hearing before the undersigned held at the RO in 
January 2001, the veteran submitted a claim of entitlement to 
service connection for diabetes due to exposure to 
herbicides.  This issue, however, is not currently developed 
or certified for appellate review.  Accordingly, this matter 
is referred to the RO for appropriate consideration.  


FINDINGS OF FACT

1.  The preponderance of the evidence is against finding that 
hypertension is related to PTSD.  

2.  Bilateral tinnitus is not manifested by an exceptional or 
unusual disability picture to include a marked interference 
with employment or frequent periods of hospitalization.

CONCLUSIONS OF LAW

1.  Hypertension is not proximately due to or the result of 
PTSD.  38 U.S.C.A. §§ 1110 (West 1991); 38 C.F.R. §3.310 
(2000).

2.  The criteria for an evaluation in excess of 10 percent 
for tinnitus have not been met at any time since July 24, 
1994.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321, 4.87a, Diagnostic Code 6260 (1995); 38 C.F.R. 
§§ 3.321, 4.87, Diagnostic Code 6260 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

i.  Hypertension secondary to PTSD

a.  Background

A claim of entitlement to direct service connection for 
hypertension was denied in a May 1994 rating action.  The 
veteran, however, did not perfect an appeal.  The current 
claim, filed in April 1996, is for secondary service 
connection for hypertension, which the veteran maintains is 
due to his service-connected PTSD.  As there is no evidence 
of record linking hypertension directly to service, the Board 
will confine its consideration of the claim to the issue of 
secondary service connection proposed by the veteran.

With his April 1996 claim, the veteran submitted a May 1995 
medical article in which the author, Lawrence R. Moss, M.D. 
of the UCLA School of Medicine argued that stress, 
particularly PTSD, often brought about the development 
hypertension.

The veteran was given a VA examination in July 1996.  He 
recounted to the examiner that he had had blood pressure 
readings in the past indicative of high blood pressure and 
expressed the belief that his condition was due to his angry 
and nervous feelings.  Following examination the diagnosis 
entered was borderline hypertension.  The examiner opined 
that most likely hypertension was not related to PTSD.  

At a January 2001 hearing before the undersigned, the veteran 
testified that he had never been told by a physician what the 
cause of his hypertension was but he himself believed it had 
resulted from his PTSD.  

b.  Analysis

In general, service connection may be awarded for disability 
resulting from injury or disease incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) 
(2000).  Secondary service connection may be granted for a 
current disability that competent evidence shows is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.  Also, when a 
nonservice-connected disorder is aggravated by a service-
connected disability, the extent of the aggravation may be 
service-connected on a secondary basis.  Allen v. Brown, 7 
Vet. App. 439 (1995).  When a proposition pertinent to the 
claim is shown to be of a medical nature, such as medical 
nexus, etiology, or diagnosis, then medical, as opposed to 
lay, evidence is required.  Voerth v. West, 13 Vet. App. 117, 
120 (1999

A claim for VA benefits will be granted unless a 
preponderance of the evidence of record weighs against it.  
Gilbert v. Derwinski, 1 Vet. App. 49, 53-4 (1991).  The 
Veterans Claims Assistance Act of 2000, enacted during the 
pendency of this appeal, requires VA to assist claimants with 
the development of medical evidence pertinent to their 
claims.  Veterans Claims Assistance Act of 2000, Pub. L. 106-
475, § 3, 114 Stat. 2096, 2097-98 (to be codified at 
38 U.S.C.A. § 5103A).  In accordance with this legislation, 
the veteran has been given VA examination.  This examination, 
while finding that the veteran had borderline hypertension, 
yielded no evidence connecting that disorder with PTSD.  
Rather, the VA examiner opined that the two are probably not 
related.  No competent evidence of record contradicts this 
conclusion.  The only evidence other than the VA examination 
pertaining to the etiology of the disorder is represented by 
the personal statements and the general medical article that 
have been submitted by the veteran.  Notably, however, while 
the veteran may sincerely believe his theory of the cause of 
his hypertension, as a lay person untrained in the field of 
medicine he is not competent to offer an opinion on this 
subject.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  As 
for the medical article, the Court has held that treatise 
evidence which does not address the particular medical facts 
pertaining to an individual veteran's claim is too general to 
be probative of the claim.  Sacks v. West, 11 Vet. App. 314, 
316-17 (1998).  Accordingly, the medical article of record 
cannot serve as a basis for granting the veteran's claim.

Therefore, the Board finds that the preponderance of the 
evidence is against service connection for hypertension 
secondary to PTSD, and hence, the appeal is denied. 

ii.  Tinnitus

a.  Background

The veteran's service medical records document no symptoms, 
complaints, or diagnosis of tinnitus.  

In June 1996, the veteran was given VA audiological and ear 
disease examinations.  During the former, the veteran gave a 
history of traumatic noise exposure in Vietnam, with current 
occasional disequilibrium, and a possible history of constant 
bilateral tinnitus.  On the basis of the audiological 
findings, a mild-moderate bilateral sensorineural hearing 
loss was diagnosed.  During the ear disease examination, the 
veteran reported a 15 year history of ringing in his ears, 
and he again reported his history of in-service noise 
exposure.  Since service he reportedly had only occasional 
and moderate exposure to similar noise.  Physical examination 
revealed normal ear canals, eardrums, and middle ear spaces.  
The diagnoses included bilateral tinnitus.

By rating action dated in July 1996, the RO granted service 
connection for tinnitus, and assigned a 10 percent evaluation 
effective July 27, 1994.

The veteran was afforded another VA audiological examination 
in July 1997.  He gave a history of combat noise exposure and 
an "annoying ringing in the ears."  The diagnoses included 
bilateral tinnitus.  No objective physical findings were 
reported with respect to tinnitus.

At his January 2001 hearing, the veteran testified that he 
lived with a constant ringing in his ears that sounded like 
"singing crickets" and interfered with his sleep.  His 
spouse confirmed that his sleep was often truncated and 
disturbed.

b.  Analysis

In general, disability evaluations are assigned by applying a 
schedule of ratings, which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  VA regulations require that, 
in evaluations of a given disability, that disability be 
viewed in relation to its whole recorded history.  See 38 
C.F.R. §§ 4.1, 4.2 (2000).  When there is a question as to 
which of two ratings should be assigned to a disability, the 
higher rating must be assigned if the disability pictured by 
the record more closely approximates the criteria required by 
that rating.  38 C.F.R. § 4.7 (2000).  All VA regulations 
which the face of the record indicates are potentially 
relevant to the claim for increased evaluation will be 
considered by the Board, whether explicitly raised in the 
record or not, unless their consideration would be arbitrary, 
capricious, or contrary to law.  Schafrath v. Derwinski, 1 
Vet. App. 589, 593 (1991).  In the rating of disabilities, it 
is not expected that all cases will show all the findings 
specified for a particular evaluation under a diagnostic 
code.  At the same time, findings sufficiently characteristic 
to identify the disease and the disability therefrom and 
coordination of rating with impairment of function are always 
to be expected.  See 38 C.F.R. § 4.21 (2000).

When, as here, a rating of a disability is rendered with a 
grant of service connection for that disability, the rating 
must address all evidence that was of record from the date of 
the filing of the claim on which service connection was 
granted (or from other applicable effective date).  Fenderson 
v. West, 12 Vet. App. 119, 126, (1999).  Accordingly, the 
evidence pertaining to an original evaluation might require 
the issuance of separate, or "staged" disability ratings 
based on the facts shown to exist during separate periods of 
time.  Id.

The veteran's tinnitus was evaluated by the RO under 
38 C.F.R. § 4.87a, Diagnostic Code 6260 (1995).  Under this 
provision, a maximum evaluation of 10 percent was warranted 
for persistent tinnitus as a symptom of head injury, a 
concussion, or acoustical trauma.  Id.  The Board observes 
that the rating criteria for tinnitus have been revised, 
albeit minimally, under 38 C.F.R. § 4.87, Diagnostic Code 
6260 (2000).  Under the current rating provision, which was 
made effective June 10, 1999, a 10 percent evaluation is to 
be assigned for recurrent tinnitus.  Where the law changes 
after a claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
then, unless Congress has provided otherwise, the version 
most favorable to the appellant will apply.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1990).  Hence, the veteran is 
entitled to the benefit more favorable rating criteria if 
applicable to his claim.  

In this case, however, the RO adjudicated the claim only 
under the former rating criteria.  While in some cases the 
failure of the agency of original jurisdiction to apply all 
applicable law prior to review by the Board would necessitate 
remanding of the claim, such action is required only if the 
veteran otherwise would be prejudiced.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  Here, because the former and the 
current criteria differ little in substance and moreover, 
provide the same maximum evaluation for tinnitus, 10 percent, 
the veteran is not be prejudiced if the Board proceeds to 
decide his claim.  Moreover, the Board finds that the RO's 
failure to issue a supplemental statement of the case after 
the 1997 VA examiner's finding of tinnitus does not 
necessitate remanding for further due process development 
because that examination simply confirmed the diagnosis of 
tinnitus.  It did not provide any new substantive evidence of 
an increased disability due to tinnitus.  Id.

Neither the former nor the current Diagnostic Code 6260 
allows for an evaluation in excess of 10 percent for 
tinnitus.  Thus, as the veteran has been granted the maximum 
evaluation available under this rating provision, an 
evaluation in excess of 10 percent is warranted only if the 
Board finds a more favorable applicable diagnostic code or 
there is a basis for an extraschedular evaluation.  

The Board, however, is unable to find any alternative 
diagnostic code under which the evaluation of the veteran's 
tinnitus might be increased.  Former Diagnostic Code 6260 
makes reference to 38 C.F.R. § 4.124a, Diagnostic Code 8046 
(1995).  Diagnostic Code 8046, however, is for application 
only in cases of service connected cerebral arteriosclerosis, 
and such a condition has not been diagnosed in this case.  
The current version of Diagnostic Code 6260 refers to the 
possibility that an evaluation for tinnitus might be combined 
with separate evaluations not only for impaired hearing 
(under Diagnostic Code 6100), as has been done in this case, 
but also for chronic suppurative otitis media, mastoiditis, 
and/or cholesteatoma (under Diagnostic Code 6200) or 
peripheral vestibular disorders (under Diagnostic Code 6204), 
except where tinnitus itself supports an evaluation under one 
of those provisions.  See 38 C.F.R. § 4.87, Diagnostic Codes 
6260, Note (2000).  Here, however, the veteran has not been 
diagnosed or granted service connection for chronic 
suppurative otitis media, mastoiditis, and/or cholesteatoma; 
or a peripheral vestibular disorder.  Hence, there is no 
basis for an additional rating.

Finally, the Board considered whether an evaluation in excess 
of 10 percent is warranted on an extraschedular basis under 
38 C.F.R. § 3.321(b)(1) for the veteran's tinnitus for any 
period of time since the effective date of the grant of 
service connection.  However, the evidence of record does not 
suggest that tinnitus has resulted in a disability picture 
that is unusual and exceptional in nature.  There is no 
indication that the condition ever has required frequent 
hospitalization, or that tinnitus alone markedly interferes 
with employment so as to render impractical the application 
of schedular standards.  Therefore, an extraschedular 
evaluation is not in order. 38 C.F.R. § 3.321(b)(1).

In reaching these decisions the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claims, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for hypertension secondary to post-
traumatic PTSD is denied.

An evaluation in excess of 10 percent for tinnitus from July 
27, 1994 is denied.

REMAND

a.  Skin condition due to exposure to herbicides

The veteran seeks service connection for a skin condition 
(claimed as skin blotches), to include scarring, that he 
maintains has its origins in the conditions of his service in 
Vietnam, specifically, with exposure there to herbicides such 
as Agent Orange.  It appears that March 1997, the veteran 
modified his claim to include associated scarring.  In a 
deferred rating decision dated in September 1998, the RO 
expanded its characterization of the issue concerning a skin 
condition to include the additional question of scarring.  
The Board's statement of the issue on the title page reflects 
that formulation of the veteran's claim.

In the case of a veteran who had active wartime service for 
ninety days or more in Vietnam, specified diseases resulting 
from exposure to an herbicide agent, including Agent Orange, 
that have become manifest to a degree of 10 percent or more 
in the manner prescribed by law will be considered to have 
been incurred in service even absent a service record or 
other evidence to that effect unless there is affirmative 
evidence to the contrary (including a showing of an 
intercurrent cause for the disease).  See 38 U.S.C.A. § 1116 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.307, 3.309 (2000).  
Exposure to a herbicide agent will be presumed only in the 
case of a veteran with an enumerated 38 C.F.R. § 3.309(e) 
illness and only absent affirmative evidence establishing 
that exposure did not occur.  38 U.S.C.A. § 1116(a)(3); 
38 C.F.R. § 3.307(a)(6)(iii).  The diseases specified include 
chloracne or other acneform disease consistent with 
chloracne.  See 38 C.F.R. § 3.309(e).  Chloracne or other 
acneform disease must become manifest to a compensable degree 
within one year from the date on which the veteran last 
performed active service in Vietnam during the prescribed 
timeframe in order to be considered for presumptive service 
connection under these provisions.  38 U.S.C.A. 
§ 1116(a)(2)(C); 38 C.F.R. § 3.307(a)(6)(ii).  

In addition, service connection for a skin condition due to 
herbicide exposure may be warranted when even absent the 
applicability of the legal presumption, the evidence of 
record supports such a finding.  38 C.F.R. § 3.303.

The Board is of the opinion that additional development of 
evidence pertinent to this claim must be accomplished.  The 
record shows that the appellant has yet to be afforded a VA 
examination in which the examiner provided an opinion as to 
the nature and etiology of any found skin disorder.  
Likewise, it appears that there may be outstanding records of 
medical treatment pertinent to the claim.  At the January 
2001 hearing before the undersigned, the veteran testified 
that he had been treated for a skin condition approximately 
2-3 years before at the Portland, Oregon VA Medical Center 
(VAMC) as well as privately through his Kaiser health 
insurance plan in approximately 1996 or 1997.  Records 
matching those descriptions have not been associated with the 
claims file.  Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA 
medical records are in the possession of VA and therefore 
constructively included in the record of a claim).  

Under the Veterans Claims Assistance Act of 2000, enacted 
during the pendency of this appeal, VA has a duty to assist a 
claimant in obtaining evidence necessary to substantiate his 
or her claim for a benefit before adjudicating that claim.  
See Veterans Claims Assistance Act of 2000, Pub. L.106-475, § 
3(a), 114 Stat. 2096 (2000).  The new legislation provides 
that VA must make reasonable efforts to obtain records 
pertinent to a claim, and if the records cannot be secured, 
must so notify the claimant.  Id.  It also requires VA to 
provide a medical examination or opinion if such is necessary 
to make a decision on a claim for compensation.  Id.  These 
duties have not been completed with respect to the claim of 
entitlement to service connection for a skin condition due to 
herbicide exposure.  Therefore, the claim will be remanded.


b.  Bilateral hearing loss

In July 1996, the veteran was granted service connection for 
bilateral hearing loss with a noncompensable evaluation 
effective July 27, 1994.  On appeal he argues that he is 
entitled to a higher evaluation. 

As noted above, the Court has held that when a rating of a 
disability is rendered with a grant of service connection for 
that disability, the rating must address all evidence that 
was of record from the date of the filing of the claim on 
which service connection was granted (or from other 
applicable effective date).  Fenderson, 12 Vet. App. at 126.  
In this case, however, the RO has failed to consider all of 
the evidence of record pertaining to the severity of the 
veteran's hearing disability during pertinent periods of 
time.  As observed above, the veteran underwent a VA 
audiological examination in July 1997.  However, there is no 
decisional document or supplemental statement of the case 
specifically considering those audiological examination 
results.  Thus, it appears that the RO failed to comply with 
the holding of Fenderson as well as the provisions of 38 
C.F.R. § 19.37 (2000).  Hence, a remand of the claim is 
required.

Finally, the Board finds that the claim must be remanded 
because all audiological examination reports of record, the 
latest of which is that of July 1997, are now stale.  VA has 
a duty to afford the claimant a thorough and contemporaneous 
medical examination, one which is fully informed because it 
takes into account the records of prior examination and 
treatment.  Veterans Claims Assistance Act of 2000, Pub. 
L.106-475, § 3(a), 114 Stat. 2096, 2097-98 (to be codified at 
38 U.S.C. § 5103A); see also Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994). 

Therefore, in light of the foregoing and the Veterans Claims 
Assistance Act of 2000, this case is REMANDED for the 
following actions:

1.  The RO should contact the veteran and 
afford him the opportunity to identify or 
submit any additional pertinent evidence 
in support of his claims of entitlement 
to service connection for a skin 
condition, to include scarring, due to 
exposure to herbicides; and entitlement 
to a higher original evaluation for 
bilateral hearing loss, to include his 
records of care and treatment at the 
Portland, Oregon VA Medical Center 
(VAMC), and through his Kaiser health 
insurance plan.  After the veteran 
responds, the RO should attempt to secure 
copies of all records that have not 
previously been associated with the 
claims file.  All attempts to obtain this 
evidence must be documented in the claims 
file by the RO.  If, after making 
reasonable efforts to obtain named 
records the RO is unable to secure same, 
the RO must notify the veteran and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim in concern.  The veteran 
then must be given an opportunity to 
respond.  

2.  Following the completion of the 
above-requested development, the RO must 
schedule the veteran for VA skin and 
hearing examinations.  The hearing 
examination is to determine the current 
severity of the veteran's bilateral 
hearing loss.  The skin examination is to 
determine the nature and etiology of any 
skin disorder, to include scarring, 
found.  The examiner should provide an 
opinion as to whether any diagnosed skin 
disorder is at least as likely as not due 
to in-service exposure to herbicides, to 
include Agent Orange.  All indicated 
studies, tests, and evaluations should be 
performed for each examination.  All 
pertinent symptomatology and findings 
should be reported in detail.  The claims 
files must be made available to and 
reviewed by each examiner prior to the 
requested study and the examination 
report should reflect that such a review 
was made.  A complete rationale for all 
opinions should be provided.  Each 
examination report should be typed.

3.  The veteran is hereby notified that 
it is his responsibility to report for 
the requested examinations and to 
cooperate in the development of the 
claims.  The consequences for failure to 
report for a VA examination without good 
cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2000).  In the 
event that the veteran does not report 
for either of the aforementioned 
examinations, documentation should be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It should also 
be indicated whether any notice that was 
sent was returned as undeliverable.

4.  After the development requested has 
been completed, the RO should review each 
examination report to ensure that it is 
in complete compliance with the 
directives of this remand.  If a report 
is deficient in any manner, the RO must 
implement corrective procedures at once.

5.  The RO should then adjudicate the 
claims of entitlement to service 
connection for a skin condition, to 
include scarring, due to exposure to 
herbicides; and for a greater original 
evaluation of bilateral hearing loss.  
With regard to the latter claim, the RO 
should consider the possibility of 
"staged" ratings, in accordance with 
Fenderson, and provide the veteran and 
his representative with a supplemental 
statement of the case that addresses the 
results of the VA audiological 
examination performed in July 1997.  If 
any benefit sought on appeal of either 
claim remains denied, the RO should 
provide the veteran and his 
representative with a supplemental 
statement of the case discussing the 
legal and factual basis of such denial 
and allow them an adequate opportunity to 
respond.  The case should then be 
returned to the Board for appellate 
review.

By this REMAND Board intimates no opinion, either legal or 
factual, concerning the ultimate disposition warranted in 
this case.  No action is required of the veteran until he 
receives further notice.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 



